Citation Nr: 1339275	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  12-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disability (heart condition), to include as secondary to service-connected Raynaud's phenomenon.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran has active duty service from October 1994 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDING OF FACT

The Veteran does not have any current heart condition related to active service or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a cardiovascular disability, including as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 5103, 5103A, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.317, 4.104 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease or on a secondary basis.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as the Veteran's claimed cardiovascular disability, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (1) an undiagnosed illness, or (2) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

Service connection on a secondary basis may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Accordingly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disability, will be service connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all the evidence in the Veteran's claims file.  The Board took note of the concerns raised by the Veteran regarding the accuracy of the echocardiogram versus the nuclear stress test.  The Board reviewed all diagnostic tests individually and through the framework of the entire body of evidence of record in arriving at its decision, which should minimize the impact of any perceived inaccuracies. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran asserts that he developed a heart condition in February 2010 due to cardiomyopathy with an enlarged left ventricle and low ejection fraction secondary to his service-connected Raynauld's phenomenon.  The Veteran alleges that during treatment for an allergic reaction associated with his Raynauld's phenomenon, treating military personnel shot epinephrine into his heart.   He asserts that he was given an overdose of the drug resulting in the claimed current cardiovascular disability.  

After a review of all evidence, lay and medical, the Board finds that the Veteran does not have a current cardiovascular disability, a dispositive element for service connection under any bases.  In the absence of proof of a present disability there can be no valid service connection claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).
               
In post-service medical records leading up to the February 2010 incident that the Veteran asserts establishes a current disability, he had normal heart function.  Throughout multiple physical examinations and follow-up appointments between May 2008 and August 2008 at his local VA hospital, the Veteran told VA medical personnel that he felt well and presented without any cardiac-related issues such as angina, heart palpitations, shortness of breath upon exertion or rest, or claudication, providing factual evidence against his own claim.

The Veteran's heart beat at a regular rate and with normal rhythm without sounds of murmurs or galloping.  The Veteran also had a nondisplaced point of maximum impulse, providing more evidence against this claim.

The Veteran's first documented post-service complaints of heart problems begin in February 2010 when the Veteran complained of chest tightness prompting him to seek out evaluation from his local VA Medical Center.  The Veteran underwent a battery of tests including an echocardiogram and a treadmill stress test to ascertain the state of his cardiovascular system.  The echocardiogram is an ultrasound of the heart and is used to measure the percentage of blood leaving the heart each time it contracts.  The measurement is known as an ejection fraction.  A normal ejection fraction is more than 50%.  The Veteran's examination presented mixed results.  He had an abnormal resting left ventricular ejection fraction of 48%, but normal post-exercise left ventricular ejection fraction of 51%.  The stress test yielded better results for the Veteran with an achieved maximum workload of 12.4 METs.  Before, during, and after the tests, the VA medical personnel did note any exertional difficulty on the part of the Veteran including any shortness of breath.  Additional evaluation evidenced that the Veteran's heart beat at a regular rate and rhythm without sounds of murmurs or galloping.  He also had a nondisplaced point of maximum impulse.  Taking to account the positive and negative aspects of the Veteran's examination, the treating VA physician did not prescribe the Veteran any medication, and opted to closely monitor any changes in the Veteran's condition.  

A review of the disability compensation ratings tables puts the Veteran's February 2010 examination in perspective.  The minimum schedular rating for cardiomyopathy is 10 percent.  An assignment of a 10 percent rating requires evidence of an achieved maximum workload greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, syncope or that requires continuous medication.  See 38 C.F.R. § 1.104, Diagnostic Code 7020.  The Veteran's claimed cardiovascular disability based on the February 2010 examination results fails to meet the 10 percent schedular rating on its face with a documented achieved maximum workload score of 12.4 METs.  

Following the February 2010 incident, the Veteran's cardiovascular prowess improved.  In a March 2010 follow-up visit, the Veteran's ejection fraction improved by over 10 percent to 60.  The Veteran's achieved maximum workload score had also improved to 13.7 METs.  The physician opined during this examination that he though the prior chest tightness was a result of anxiety and not due to any cardiac issues, providing more evidence against this claim that outweighs the Veteran' lay statements. 

By April 2010, the Veteran's ejection fraction climbed to 70 percent, and he continued to report to treating physicians and nurses alike that he was asymptomatic and denied having fatigue, dyspnea, angina, dizziness, or shortness of breath, providing more evidence against his own claim.

Nearly two years following the February 2010 incident, the Veteran underwent a March 2012 VA examination as requested by the RO.  When interviewed, the Veteran stated that he had never been diagnosed with heart disease, even during the February 2010 incident, never had any hospitalizations related to any heart condition, and denied experiencing any symptoms in the performance of physical activity at any level.   Following the interview, the Veteran underwent a complete cardiac examination. Although the Veteran presented with a slightly elevated blood pressure level, he had a regular heart rate and rhythm without sounds of murmurs or gallops.  Due to a lack of any current cardiac diagnosis and objective findings during the examination, the examiner did not provide an opinion in relation to the Veteran's claim. 

In light of the consistently negative cardiovascular workups, the VA examiner's opinion that the Veteran has no current heart problems, and the Veteran's statements regarding no history of heart disease, the Board finds the probative weight of the evidence is against finding that the Veteran has any current cardiovascular disability.  As a result, the claim must fail.  

The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.   McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.

Even if the Board found the Veteran had a current disability, his claim would still due to fail due to no history of any such disease in service, as confirmed by the Veteran's service treatment records as well as his lay statements.  

Regarding, the Veteran's arguments regarding secondary service connection, evidence weighing against this theory includes the nearly 15-year gap between the in-service epinephrine overdose and the Veteran's claimed cardiovascular disability beginning in February 2010, and the lack of any medical documentation providing even a remote link. 

The Board now turns to the issue of whether the VA met its duties to notify and assist the Veteran in his claim.  

VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  The information contained in a February 2010 letter and subsequent February 2012 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's service personnel records, service treatment records, and post-service treatment records.  Additionally, the Veteran was afforded a VA compensation and pension examination of his cardiovascular system in March 2012.  The examiner, a medical professional, performed an examination and provided the Board with sufficient information to render a decision regarding the Veteran's service connection claim.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  While the Board understands the Veteran's concerns, extensive testing on this issue has been undertake over several years, with negative results.  The Veteran's own statements at some points, as noted above, have provided evidence against this claim. 

Since the Veteran did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. 

ORDER

Service connection for a cardiovascular disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


